Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 09/24/2021 in response to the Office Action of 06/25/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1, 3-5, 9-14, 16-19, 39 and 48, drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount.
	Additionally, Applicant has elected a second agent as species of additional treatment modalities.

3.	Claims 1, 3-5, 9-14, 16-19, 31-34, 39 and 48 are pending in the application.  Claims 3-4, 16-17 and 31-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.

4.	Claims 1, 5, 9-14, 18-19, 39 and 48 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 5, 9-14, 18-19 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method for treating tumor comprising administering to a subject a composition comprising an EZH2 inhibitor.
	In this instance, the claims are directed to a genus of EZH2 inhibitor for treating tumor.
A genus of EZH2 inhibitor may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches EZH2 inhibitor tazemetostat (see Examples 2-4), it is not representative of the claimed a genus of EZH2 inhibitor; this is because the claimed EZH2 inhibitor, for example, a polypeptide, an antibody, a nucleic acid, or small 
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of EZH2 inhibitors; because each EZH2 inhibitor is structurally and functionally different. Although the artisan could potentially screen EZH2 inhibitors, it cannot be predicted whether or not one will be successful.  The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application (i.e., the earlier effective US filing date sought).  
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of EZH2 inhibitors. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of EZH2 inhibitor would have activity for treating tumor. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that 
Recognizing that the claims are drawn to a genus of EZH2 inhibitor would have activity for treating tumor, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of EZH2 inhibitor would have activity for treating tumor, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual .  

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 5, 9-14, 18-19 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al. (US 20150141362, published on May 21, 2015).
	Claims 1, 5, 9-14, 18-19 and 39 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount, wherein the one or more additional treatment modalities comprises one or more second agents.
	Copeland et al. teach a method of treating cancer comprising administering to a subject having a cancer a therapeutically effective amount of an inhibitor of EZH2; see entire document, e.g. abstract, [0035-0040], claims 1-20. Copeland et al. teach the use 
	For claims 5 and 9-13, Copeland et al. teach co-administration of an EZH2 inhibitor with another agent shall mean the administration of at least two agents to a subject so as to provide the beneficial effects of the combination of both agents, for example, the agents may be administered simultaneously or sequentially over a period of time; see [0165].
	For claim 39, Copeland et al. teach another agent includes vincristine or etoposide; see [0167].

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. (US 20150141362, published on May 21, 2015) in view of Kuntz et al. (US 8,765,732, issued July 1, 2014). 
	Claim 48 is herein drawn to the method of claim 1, wherein the EZH2 inhibitor is tazemetostat or a pharmaceutically acceptable salt thereof.

	Although Copeland et al. teach that wherein the inhibitor of EZH2 is a small molecule; see claim 15. However, Copeland et al. do not teach the small molecule inhibitor of EZH2 is tazemetostat.
	However, this deficiency is remedied by Kuntz et al.
	Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44; see entire document, e.g. Table 1, claims 1-19.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer in a subject comprising administering the subject a combination of tazemetostat and another agent. One would have been motivated to do so because Copeland et al. teach a method of treating cancer comprising administering to a subject having a cancer a therapeutically effective amount of an inhibitor of EZH2 in combination with another agent; Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of the EZH2 inhibitor compound 44 (also known as tazemetostat). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the EZH2 inhibitor of Copeland et al. for another EZH2 inhibitor (tazemetostat) of Kuntz et al., because simple substitution of the EZH2 inhibitor of Copeland et al. for another EZH2 inhibitor (tazemetostat) of Kuntz et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:

B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the EZH2 inhibitor of Copeland et al. for another EZH2 inhibitor (tazemetostat) of Kuntz et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

16.	Claims 1, 5, 9-14, 18-19 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9,889,138. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective 
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-35 of U.S. Patent No. US 9,889,138 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A,  wherein the method further comprises contacting the cancer cells with a chemotherapeutic compound.

17.	Claims 1, 5, 9-14, 18-19 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-20 of U.S. Patent No. US 10,369,155. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount, wherein the one or more additional treatment modalities comprises one or more second agents, wherein the EZH2 inhibitor is tazemetostat. 
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 12-20 of U.S. Patent No. US 10,369,155 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A,  wherein the method further comprises administering a chemotherapeutic compound.


18.	Claims 1, 5, 9-14, 18-19 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,946,024. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount, wherein the one or more additional treatment modalities comprises one or more second agents, wherein the EZH2 inhibitor is tazemetostat. 
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-11 of U.S. Patent No. US 10,946,024 are drawn to a method of treating cancer in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A,  wherein the method further comprises administering a chemotherapeutic compound.

19.	Claims 1, 5, 9-14, 18-19 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,456,407. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more 
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-19 of U.S. Patent No. US 10,456,407 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically effective amount of an EZH2 inhibitor and one or more tyrosine kinase inhibitors, wherein the EZH2 inhibitor is compound 44.

20.	Claims 1, 5, 9-14, 18-19, 39 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,463,671. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19, 39 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount, wherein the one or more additional treatment modalities comprises one or more second agents, wherein the EZH2 inhibitor is tazemetostat, wherein the second agent is trametinib.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-25 of U.S. Patent No. US 10,463,671 are drawn to a method for treating cancer in a patient in need thereof comprising administering: (i) a therapeutically effective amount of an EZH2 inhibitor and a therapeutically effective amount of a standard of care agent; (ii) a therapeutically effective amount of a combination comprising an EZH2 inhibitor and a standard of care agent;  or (iii) a therapeutically effective amount of a composition comprising an EZH2 inhibitor and a standard of care .

21.	Claims 1, 5, 9-14, 18-19 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,026,949. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 5, 9-14, 18-19 and 48 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), an epithelioid malignant peripheral nerve sheath tumor, a myoepithelial carcinoma, and/or a renal medullary carcinoma comprising administering to a subject in need thereof (a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor, and (b) one or more additional treatment modalities in a therapeutically effective amount, wherein the one or more additional treatment modalities comprises one or more second agents, wherein the EZH2 inhibitor is tazemetostat. 
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-20 of U.S. Patent No. US 11,026,949 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically effective amount of an EZH2 inhibitor and one or more tyrosine kinase inhibitors, wherein the EZH2 inhibitor is compound 44.

Conclusion
22.	No claim is allowed.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642